

115 HR 1050 IH: Youth Access to American Jobs Act of 2017
U.S. House of Representatives
2017-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1050IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2017Mr. Larsen of Washington (for himself, Mr. Tonko, Ms. Norton, Mr. Smith of Washington, Mr. Khanna, Mr. Thompson of California, Mr. Keating, Mr. Swalwell of California, Mr. Kilmer, Mr. Ryan of Ohio, Mr. Garamendi, Ms. Speier, Ms. Kaptur, Mr. Grijalva, Ms. Judy Chu of California, Mr. Vargas, Ms. Velázquez, Mr. Pocan, Mr. Langevin, Mr. McNerney, Ms. Slaughter, Ms. Shea-Porter, Ms. Titus, Mr. DeSaulnier, Ms. Esty, Mr. Nolan, Ms. Jayapal, Ms. Kuster of New Hampshire, Mr. Heck, Ms. Eshoo, Ms. DelBene, Ms. Castor of Florida, and Mr. Hastings) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo establish a pilot program to promote public-private partnerships among apprenticeships or other
			 job training programs, local educational agencies, and community colleges,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Youth Access to American Jobs Act of 2017. 2.2–2–2 Pilot Program (a)In generalFrom the amounts appropriated to carry out this Act, the Secretary of Education, in consultation with the Secretary of Labor, shall award grants to 10 eligible entities to carry a program described in subsection (c) for eligible students.
 (b)Application requirementsAn eligible entity that desires to receive a grant under this section shall submit an application to the Secretary as such time, in such manner, and containing such information as the Secretary may require.
 (c)Uses of fundsAn eligible entity that receives a grant under this section shall use such grant to carry out a program under which each eligible student participating in the program—
 (1)during grades 11 and 12 at a high school served by the local educational agency in the eligible entity, enrolls in and completes STEM and STEM-focused career and technical education courses, and courses that prepare such student for community college;
 (2)upon graduating from the high school, enrolls in a course of study related to a high-growth skills industry, an in-demand industry or occupation, the manufacturing field, or other vocational or career and technical education field at a community college in the eligible entity; and
 (3)upon receiving an associate’s degree from the community college, enrolls and participates, for a 2-year period, in—
 (A)the State apprenticeship program of the eligible entity; or (B)the joint-labor management training program of the eligible entity.
 (d)Eligible studentsTo be eligible to participate in a program described in subsection (c), a student shall, prior to participating in the program, demonstrate academic ability and a commitment to pursue a career in a high-growth skills industry, an in-demand industry or occupation, the manufacturing field, or other vocational or career and technical education field.
 (e)DefinitionsIn this section: (1)Career and technical educationThe term career and technical education has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).
 (2)Community collegeThe term community college has the meaning given the term junior or community college in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)). (3)Eligible entityThe term eligible entity means a partnership among—
 (A)a local educational agency; (B)a community college; and
 (C)a State apprenticeship program or a joint-labor management training program. (4)ESEA termsThe terms local educational agency, high school, and State have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (5)In-demand industry sector or occupationThe term in-demand industry sector or occupation has the meaning given the term in section 3 of the Workforce Investment and Opportunity Act (29 U.S.C. 3102).
 (6)SecretaryThe term Secretary means the Secretary of Education. (7)State apprenticeship programThe term State apprenticeship program means an apprenticeship program that provides an apprenticeship with an employer in a high-growth skills industry, an in-demand industry or occupation, the manufacturing field, or other vocational or career and technical education field to students with an associate’s degree related to such industry, occupation, or field.
 (8)STEMThe term STEM means— (A)science, technology, engineering, and mathematics; and
 (B)other career and technical education subjects that build on the subjects described in subparagraph (A).
					